DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered.
 Applicant's arguments have been fully considered but they are not persuasive to overcome the obviousness rejection.  Applicant argues that the use of two inlets and at least two outlets is unobvious as compares to the prior art however it is unclear what would be unobvious about providing easier means for rinsing the organ and liquid.  Absent any clear criticality, it would be obvious to use more inlets to rinse an organ because it would allow for more even and rapid distribution of the buffer.  It follows that extra outlets would allow for a quicker removal of the rinsing buffer when is is no longer needed.
Applicant argues that the limitation “unusable in transplantation” is not taught by the prior art although the limitation does not serve to define the invention over the prior art as once an organ is designated for decellularization it would no longer be usable for transplantation as the proper protocols for safe transplantation would not hav been followed.
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change intheir respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13, 15, 18, 21 & 23 is/are rejected under 35 U.S.C. 103 as being unpatentablover Mirmalek-Sani et al. (hereinafter Mirmalek) Biomaterials 34 (2013).

In regards to the claim limitations, “50 volumes of a detergent, wherein the volume is the volume of organ being perfused” and “50 volumes of a neutral buffer”, a comparison of the Applicant’s specification (para. [0129]) and the prior art reference of Mirmalek et al. (5489, Materials and methods, Porcine pancreas decellularization) identifies a similar method using similar volumes of a detergent and neutral bufferultimately yielding a decellularized organ. Thus, Mirmalek teaches the same volume as claimed.
 In regards to the claim limitations of “at least two fluid inlets” and “at least one fluid outlet”, Mirmalek teaches maintaining an intact vascular network is important for the delivery of the decellularization detergent throughout the organ (Section 3.2. Acellular pancreas retains patent vasculature, p. 5490). To confirm the integrity of the vascular tree and to demonstrate that fluid injected into the vasculature flowed through it, a suspension of fluorescently labeled dextran particles was perfused through 
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mirmalek-Sani et al. and Orlando et al.” Annals of Surgery Volume 256, Number 2, August 2012)
Mirmalek does not explicitly teach an initial step of delivering distilled water to the organ at a rate of about 12 ml per minute for at least 10 hours.  However, it would have been obvious to modify the decellularizing method of Mirmalek with the initial step of 
Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mirmalek-Sani et al. (hereinafter Mirmalek) and Sullivan “Decellularization methods of porcine kidneys for whole organ engineering using a high-throughput system” Biomaterials 33)(2012) 7756-7764.
Mirmalek does not explicitly teach delivering at least one liter of 0.0025 w/w% DNase solution to the detergent-treated organ prior to rinsing the organ.  However, it would be obvious to one of ordinary skill in the art to modify the method of Mirmalek by delivering 0.0025 w/w% DNase solution to the detergent-treated organ prior to rinsing the organ as taught by Sullivan (spanning pages 7757-7758, 2.2 Kidney decellularization). One would be motivated to do so because Sullivan teaches DNase treatment significantly reduced residual DNA levels in all decellularization 
Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mirmalek-Sani et al. (hereinafter Mirmalek) and  Matsumoto.
Mirmalek does not explicitly disclose further exposing the organ to the bactericidal agent, betadine. However, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the method of Mirmalek by further exposing the pancreas to the bactericidal agent, betadine because Matsumoto teaches the use of human cadaveric donor pancreas (para. [0164]). Furthermore, Matsumoto teaches preventing contamination by placing the pancreas into a solution of betadine as recited in claims 19 and 20 and dipping the organ in an antibiotic solution containing a mixture of gentamycin, amphotericin B, and cefazolin (para. [0165]).
 One would be motivated to do so to prevent contamination (Matsumoto para. [0165]). One would have a reasonable expectation of success because Mirmalek (p. 5489, Materials and methods, Porcine pancreas decellularization) and Matsumoto 
Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657